Citation Nr: 1445935	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  98-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from March 1967 to October 1969, including service in the Republic of Vietnam in 1968 and 1969. 

This appeal arises from October 1997 and December 1998 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal. In April 2001, the Board remanded the claims for additional development. In October 2004, the RO denied claims for a heart condition, and erectile dysfunction. 

Jurisdiction over the Veteran's claims files has been transferred to the RO in ST. Louis, Missouri.  

In December 1999, the Veteran was afforded a hearing at the Board of Veterans' Appeals (Board) before an Acting Veterans Law Judge (AVLJ).  The AVLJ has since left the Board.  In February 2012, the Veteran's representative stated the Veteran declined an opportunity for a new hearing. 

In February 2008, the Board sent the Veteran notice that an additional Board hearing was scheduled at his request on April 15, 2008.  The Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  

In April 2001 the Board remanded this case for compliance with the then recently enacted Veterans Claims Assistance Act of 2000 (VCAA) and for evidentiary development.  Thereafter, an August 2008 Board decision denied reopening of a claim for service connection for a low back disorder, claimed as a residual of combat related injury; and denied service connection for multiple claims including service connection for residuals of shell fragment wounds of the right foot, face, and buttocks; as well as service connection for PTSD and for other psychiatric disability, including chronic mental dysfunction impairment.  That decision specifically found (in Finding of Fact 4) that the Veteran had not participated in combat.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which in March 2011 affirmed the 2008 Board decision except as to the application of a "revised regulation that pertain[ed] to [PTSD]."  

The Board then remanded the claim for service connection for PTSD in August 2012 to obtain records from the Social Security Administration (SSA) and to search for and obtain private clinical records.  

The case has now been returned for further appellate consideration.  

In August 2014 additional argument was received from the Veteran's attorney, in which it was noted that additional evidence had been received since the Board's 2012 remand.  It was requested that the Board acknowledge, in writing, receipt of the additional argument.  However, in light of the favorable outcome of the appeal any such notification would only serve to delay adjudication of the appeal and, so, that request is deemed moot.  


FINDINGS OF FACT

Although the Veteran did not participate in combat while in Vietnam during the Vietnam Conflict, he has PTSD which is reasonably due to fear of hostile military action.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.304(f)(3) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As was noted in the Board's 2011 remand following a 1999 Board hearing there was a question as to the authenticity of certain documents submitted in support of the Veteran's claim and, so the claims file with the documents in question were submitted to the VA Inspector General (IG) and were examined by the Director of the Forensic Laboratory of the IG's Office of Investigation.  The report of that investigation was provided to the Veteran and he was notified that the Board intended to rely on evidence contained in the report in rendering a decision.  The Veteran's right to have the RO consider the report under 38 C.F.R. § 1304(c) was also explained.  The Board received the Veteran's comments with respect to the IG report in January 2001, along with his indication that he would waive RO consideration of the new evidence.

A VA psychiatric assessment, dated in October 1996, shows that the Veteran reported a history of "probable peripheral neuropathy, chronic pain syndrome secondary to partial loss of right foot in VN [Vietnam]", and "excision of shrapnel lateral to coccyx (pvt. physician) 1970."  The report contains diagnoses of PTSD, major depression, anxiety disorder, and dissociative disorder, with the latter three conditions all secondary to PTSD.  

In a memorandum, the RO detailed the discrepancies between the DD Form 214's received in 1969 and 1996, and concluded that the DD Form 214 received in 1969 more closely resembles the service noted in the veteran's personnel file (DA 20), and that if, in fact, the DD Form 214 received in 1996 was obtained from the NPRC (National Personnel Records Center), that agency's records may have been compromised. 

An email from a VA RO employee to the St. Louis RMC (Records Management Center), dated in June 1997, notes that the Army Reference Branch had been contacted in April and May in an attempt to confirm the circumstances of the Veteran's service, but that on both occasions, the record had been checked out. The email further notes that, "The vet apparently came into the research room and had a bunch of copies made and certified (either that or he owns his own NPRC seal) then sent copies of the copies to us."

Documentation was received in July 1997 from the NPRC that includes versions of the Veteran's DD Form 214 that were consistent with those received in both 1969 and 1996.  This documentation includes a copy of the Veteran's DA Form 20 which contains handwritten notations indicating that he had pending awards of a CIB, purple heart with Oak Leaf Cluster, two Good Conduct Medals, a PUC (presidential unit citation) and treatment for a shell fragment wound in September 1969 (this document is identified as Exhibit Q-13 in the forensic laboratory report (FDL), discussed infra).

In a "Report of Contact" (VA Form 119), dated in July 1997, a VA employee indicated that he had contacted the NPRC, and that the NPRC thought that several entries on the DD Form 214 (as submitted in 1996), the Veteran's DA 20, and other items appeared to be suspicious. It was noted that, "[s]he said copies of the injury report in the vet's medical record (i.e., the September 1969 service medical report noting a shell fragment wound to the right foot) was apparently added after the fact since a copy of the same page is still in the record with a blank space where the injury report now has appeared." 

A statement from the Chief, Army Reference Branch, dated in September 1997, notes that the Veteran's NPRC record did not have an official personnel folder copy of the DD Form 214, that there was conflicting information as to whether the veteran had been awarded the Purple Heart and other medals, and whether he had been treated for a wound. The statement reports that the Veteran "has been in to review his records several times and there is concern that he could have removed or amended records while he was here."

On VA peripheral nerve examination in July 1998 it was found that the Veteran did not "present convincing evidence of peripheral neuropathy."  The diagnosis noted that the areas of sensory impairment were inconsistent with known anatomic patterns.  Also, as to a putative combat injury of the right foot, there was no indication of such an injury in the health record or the examinations which were conducted proximate to his discharge; rather, the nature of the injury appeared "much more like that of a lawn mower or axe-inflicted wound, rather than a grenade, fragmentation or crushing wound."  

The Veteran subsequently submitted a voluminous amount of documentary evidence, much of which purports to document that he sustained wounds while in combat in Vietnam.  

At the 1999 Board hearing the Veteran testified, in substance, that he had sustained wounds from combat with the enemy in Vietnam.  

Reports from private social worker, B.J.W., LCSW, dated in May 2000 and April 2002 note several psychiatric disorders as secondary to PTSD.  

In March 2000, the Board's Vice Chairman requested the VA Inspector General's assistance in determining the authenticity of certain documents the Veteran had submitted because the Veteran and his wife may have had unsupervised access to his file while at the NPRC, and the RO appeared to have determined that the Veteran or his wife altered some of his records.  

In July 2000, the Board received a report from the Director, Forensic Document Laboratory (DFDL) (in an April 2005 statement, the DFDL officially approved the release of this document).  In his cover letter, the DFDL stated that he had determined that documents have been altered.  

In a letter in October 2004 the NPRC indicated that it had verified the Veteran's entitlement to a number of awards, including the Purple Heart with Oak Leaf Cluster (signifying two awards), Good Conduct Medal, Presidential Unit Citation, and Combat Infantryman Badge 1st Award.  See also, NPRC letter to the veteran, dated in May 2005.  

A June 2006 letter from the NPRC to the veteran stated that it was correcting erroneous information previously sent to him in May 2005.  The NPRC stated: 

We have since determined that your military record contains what appear to be improperly altered copies of DD Form 214, Report of Transfer or Discharge. Since some of the medals verified were based on entries in the DD Form 214, we conducted a thorough review of your military record and organizational records on file at this Center. Based on that review, you are eligible for the following awards: 

National Defense Service Medal Vietnam Service Medal with 3 bronze service stars Meritorious Unit Citation Republic of Vietnam Campaign Ribbon with device 1960 Republic of Vietnam Gallantry Cross with Palm Unit Citation Republic of Vietnam Civil Actions Unit Citation Expert Badge with AutoRifle Bar Sharpshooter Badge with Rifle Bar

We are not able to verify your entitlement to the Purple Heart, Combat Infantryman Badge, Presidential Unit Citation, or Good Conduct Medal. Since these medals have already been sent to you, please note that you are not authorized to wear them or display them, and you should return them to the U.S. Army Tank Automotive and Armament Command in Philadelphia, or destroy them.  

On VA PTSD examination in October 2006 the diagnosis was PTSD, chronic, with secondary depression and anxiety.  The examiner noted that the PTSD score was two standard deviations above the average, the Veteran's symptoms appeared to be overstated, and that he might be exaggerating symptoms.  The examiner declined to render a diagnosis of malingering, but stated that the exacerbation of the Veteran's presentation can be due to a personality disorder.  The examiner stated the presence of a stressor could not be ascertained within the clinical interview and that the "diagnosis given of PTSD assumes that the stressors were present even in the light of the falsified documents."  

In June 2007 the Veteran's representative argued that the Veteran and his spouse denied ever having altered or created any documents, and that the September 1969 service medical record indicating that he sustained shell fragment wounds to the right foot, and the DD Form 214's indicating that he received the Purple Heart and CIB, were probative evidence.  It was also argued that medical records showing that the Veteran was treated several times at the 93rd Evacuation Hospital between August and September of 1969, were "consistent with" his claim of treatment for shell fragment wounds in September 1969.  

In numerous letters from the Veteran, he denied fabricating documents or adding evidence and repeatedly alleged that VA personnel were somehow responsible for the evidence that is inconsistent with his claims, and had removed evidence that was favorable to his claim. 

On file is an April  2006 affidavit from Lieutenant Colonel (Ret'd) K.G.C., who is the officer that assertedly signed the September 14, 1969 document indicating that the Veteran was awarded the Purple Heart Medal for an incident on September 6, 1969.  Lt. Col. K.C.G. stated that the Veteran had served under his command, in the 1st Battalion, 16th Infantry in September 1969, and that although he did not personally witness it, the Veteran was wounded in action, and he was personally responsible for putting the Veteran in for receipt of the Purple Heart.  The affidavit was accompanied by a copy of Lt. Col. K.C.G.'s discharge.  

Following the 2012 Board remand, in March 2014 the Veteran and his attorney were informed that Social Security Administration (SSA) records  (requested pursuant to the 2012 Board remand) were unavailable.  This was based on information from SSA that the records had been destroyed.  However, since then they were informed in the May 2014 Supplemental Statement of the Case that such records had been received and included records from the private clinical sources from which records were to be sought pursuant to the 2012 remand.  Subsequently, the Veteran's attorney noted that the other private clinical source from which records were to obtained pursuant to the remand had never treat the Veteran for psychiatric purposes and, so, no release was provided to obtain them.  

Records submitted by the Veteran and his attorney from the private clinical sources identified in the 2012 remand reflect continued treatment of the Veteran for PTSD.  Also included was a November 2012 VA psychiatric clinical record from a staff psychiatrist  stating that the Veteran had PTSD from traumatic events in Vietnam.  While it was reported that he had been in firefights, it was also stated that his life had been in danger numerous times.  He had had fear and at times terror from firefights, ambushes, and other attacks.  It was stated that the Veteran's "traumatic experiences during the war are the "Stressors" that produced his PTSD.  Terrorist acts have aggravated his condition."  

Although the 2012 Board remand did not specifically instruct development or require an additional psychiatric examination, in light of the new regulatory criteria at 38 C.F.R. § 3.304(f)(3), the Veteran was afforded an in-person VA psychiatric examination in December 2013, at which time his records were reviewed.  The examiner observed that the Veteran's claim for service connection for PTSD had been denied due to concerns about whether all of his service records were accurate or not.  The examiner stated that his opinion was not intended to answer any aspect of this concern; instead it was restricted to evaluating the Veteran's PTSD symptoms and any functional limitations that may have related to these.  

The Veteran reported that he had served in Vietnam after finishing his basic training.  He reported being part of the Tet offensive and as a result, he experienced rocket attacks and small arms attacks.  He reported other traumatic events that have caused him intense fear and horror and resultant PTSD. 

The Veteran reported experiencing two instances of significant trauma related to his participation in the Tet Offensive while he was deployed in Vietnam.  

As to the first, he recalled shooting and killing at least one North Vietnamese soldier.  He stated that he was in a South Vietnamese, friendly force compound. "There were rockets and small arms fire, we went into the bunkers. The flare lit up the sky and I saw a plank over the fence, I remember, I saw the North Vietnamese coming into the compound."  He reported that when he had been in a bunker, three of the enemy started to come into the area of the bunker.  He had fired his weapon and shot them but he did not know whether he, personally, had killed them all but at least one kept coming.  The Veteran related that what he could recall was that he had emptied a rifle clip into the head of an enemy and seen the enemy's head explode.  

The second stressor was that he had come under intense rocket fire and small arms fire.  He stated that two of his friends died on April 18th and April 24th of 1968 in an ambush.  The examiner observed that the Veteran was visibly shaken and in distress while he described his traumatic experiences.  The Veteran stated that he would freeze and be overcome with intense fear when a cue reminded him of Vietnam.   

The examiner stated that the Veteran had the plethora of symptoms associated with PTSD.  With respect to an inability to recall an important aspect of the trauma, the Veteran had qualified his brief description of his traumatic events with, "this is what I remember" and "I can tell you what I perceived happened" as a way to indicate that he may not have all the details of his trauma.  The examiner did not probe the details of the Veteran's trauma because the Veteran was so distressed.   

The longstanding symptoms described had prevented the Veteran from maintaining employment and he has been unemployed since 1996.  Both his marriages had fail due to his PTSD and he has a very limited social circle that consisted of his sons and his daughter-in-laws whom he felt distant towards, and these impaired his social and occupational functioning.  The Veteran had been compliant with his treatment recommendations and he had been consistently diagnosed with PTSD.  

The examiner reported that the stressor of having shot and killed at least one enemy soldier met the stressor Criterion A and was adequate to support a diagnosis of PTSD and, further, that this stressor was related to the Veteran's fear of hostile military or terrorist activity.  

Likewise, the second stressor of having come under intense rocket fire and small arms fire met the stressor Criterion A and was adequate to support a diagnosis of PTSD and, further, that this stressor was related to the Veteran's fear of hostile military or terrorist activity.  

The examiner observed that during the examination the Veteran did not have any psychomotor abnormalities but he was very anxious and his anxiety would intensify very quickly with even a very superficial discussion about his traumatic experiences in Vietnam.  

The examiner concluded that based on the examination, it was his opinion that "to a reasonable degree of medical certainty" that the Veteran had PTSD.  The rationale was that the Veteran had been undergoing treatment since the last evaluation and his PTSD symptoms, unfortunately, had not shown significant improvements.  He could not hold on to any job for more than a few months and his PTSD symptoms prevented him from working altogether in 1996.  While it is unfortunate that there was a controversy surrounding the Veteran's documents related to his service, his PTSD had been consistently diagnosed and treated.  Functional limitation due to PTSD had affected his employability and he was socially isolated for all practical purposes as a consequence of his PTSD.  Therefore, it was the examiner's opinion that the Veteran had functional limitations in both social and occupational functioning as a result of PTSD.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998). If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If an alleged stressor is not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994). 

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  

Specifically, 38 C.F.R. § 3.304(f)(3) eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  

According to 38 C.F.R. § 3.304(f) (2013), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 128, 142 (1997). 

Under 38 C.F.R. § 3.304(f)(3), the Veteran must first have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh the credibility of any competent lay evidence to determination whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) and Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Analysis

Initially, the Board finds that despite the Veteran's reports of having psychiatric problems which began during his military service in Vietnam, there no persuasive and credible evidence of psychiatric disability during service.  PTSD was not treated or diagnosed during service, and it is not contended that he was a prisoner-of-war.  

With respect to whether the Veteran participated in combat, the Board finds that he did not.  As to the contention that the evidence establishes that the Veteran did participate in combat, even sustaining combat incurred wounds, this matter was addressed in the Board's August 2008 decision.  At that time the Board found that the Veteran was not a combat veteran.  On appeal, in the Memorandum decision in March 2011, the Court concluded "that the Board properly performed the analysis laid out in Maxson [v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000)] in determining that [the Veteran] was not a combat veteran."  The Court observed that the Board found no satisfactory lay or other evidence consistent with combat, had presented altered records, that his testimony lacked credibility, and weighed the evidence, including a supporting statement from an officer that served with the Veteran.  The Court further observed that that "the Court cannot say that the Board's decision to deny [the Veteran] entitlement to VA benefits on the grounds that he was not a combat veteran was clearly erroneous."  

No additional evidence has been submitted which would change the Board's conclusion as to whether the Veteran participated in combat in Vietnam.  Of the two stressors he related at the time of the recent 2013 VA psychiatric examination, only one was to the effect that he participated in, and killed enemy soldiers in, combat.  However, this recitation of events does not differ significantly from prior versions of the putative in-service participation in combat.  Thus, this version of alleged participation in combat is simply insufficient to establish that he did, in fact, participate in combat for the purpose of the application of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  

In fact, the Court specifically remanded the claim of service connection for PTSD because following the 2008 Board decision, and during the appeal to the Court, the regulations governing claims for service connection for PTSD were changed, as cited above.  The remand by the Court was solely for the purpose of the application of this regulatory change, and not for the purpose of readjudicating the claim under and the reapplication of the provisions of 38 U.S.C.A. § 1154(b) and the Board finds no other reason to do so, particularly when, as stated, there is no significant new credible evidence of participation in combat.  

With respect to claims based on a post-service diagnosis of PTSD, as in this case, credible supporting evidence of the occurrence of the claimed in-service stressor is still required.  In this context, as noted, 38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity.  Id.  

Stated in other terms, in substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted by VA.  

In this regard, while a Veteran may not have participated in combat, it does not necessarily follow that he was not exposed to hostile military activity.  This is especially true when, as in this case, the Veteran served in a combat theater.  

Furthermore, in a concurring opinion in Gaines v. West, 11 Vet. App. 353, 361 (1998) Judge Holdaway stated that "[a]ll personnel in a combat theater, and many outside it, are engaged in 'operations.'  That is why they are there, whatever their assignment or military specialty.  That includes many who are remote from the exposure to the actuality or the threat of hostile fire.  In effect, all the Board said was that simply 'being there' was not, of itself, evidence that the appellant was exposed to the stress of combat.  That is a truism requiring no explanation."  This statement implicitly acknowledges that those in a combat theater who did not directly participate in combat may also include those who were "exposed to the actuality or threat of hostile fire."  Id.  In this case, this is the substance of the second stressor which the Veteran related at the recent 2013 VA psychiatric examination.  

The Board finds that the amended provisions of 38 C.F.R. § 3.304(f)(3) have been met and the Veteran's lay testimony alone may establish the occurrence of the stressor event.  

In the present case, the evidence shows that by virtue of having served in Vietnam, the Veteran was likely to be put in fear of his life from hostile enemy action.  While the Board finds that he did not directly participate in combat, his statements that he was at times subjected to small arm fire is consistent with the places, types, and circumstances of the Veteran's service.  Moreover, this is consistent with the unit citations which in June 2006 the NPRC found that the Veteran was entitled to and which indicate that his unit was at least in proximity to hostile enemy action.  

To this limited extent the Board finds that despite the evidence which clearly documents attempts by the Veteran to alter records in this case (with his explanation of such alterations being due to VA employees being utterly without foundation), the Veteran's statements of coming under enemy fire and, so, establishing a fear of hostile enemy action (without his actual participation in combat) are credible and consistent with his service in Vietnam.  Again, the Board is not determining that the Veteran actually engaged in combat, or that he is otherwise entitled to application of 38 U.S.C.A. § 1154(b).  Thus, the Board finds that the amended provisions of 38 C.F.R. § 3.304(f)(3) apply and the Veteran has established the occurrence of the required stressor with his lay statements.  Significantly, there is no clear and convincing evidence establishing that this stressor event did not occur.  

While there is evidence that the Veteran may have improperly altered documentation in this case, this in and of itself is not the type of clear and convincing evidence to the contrary which would establish that he was not subjected to and did not experience coming under rocket attacks and small arms fire in the wide-spread combat theater of Vietnam.  In fact, there is no evidence which specifically contradicts the reports from the Veteran that he experienced such an event, even if such experience does not constitute actual participation in combat.  

There is medical evidence from VA examiners which confirms that the claimed stressor is adequate to support the diagnosis of PTSD.  The evidence clearly establishes a current diagnosis of PTSD and a medical link between the claimed stressor events of service.  The most recent examiner specifically noted that there was a question as to the Veteran's having altered documentation in this case.  While the Board may not considered the first stressor considered by the recent VA examiner, i.e., the Veteran's having putatively participated in combat, that examiner also found that the other stressor, of having been subjected to rocket attacks and small arms fire, also meet the criterion for being adequate to support the diagnosis of PTSD.  That examiner also related the Veteran's PTSD to the Veteran's service in Vietnam, including the stressor event of coming under enemy fire.  In fact, the examiner observed that the Veteran was visibly shaken and in distress while he described his traumatic experiences.  

Also, it was the examiner's opinion that "to a reasonable degree of medical certainty" the Veteran had PTSD.  Here, the evidence of record does not suggest that the Veteran experienced any other traumatic event which is unrelated to his military service that might account for his having PTSD.  Moreover, repeated VA examiners have rendered a diagnosis of PTSD and, the fact is that it has never been satisfactorily proven that the Veteran does not have PTSD.  

The recent examiner further noted that the Veteran's life history was consistent with a pattern consistent with those with PTSD, i.e., he had had difficulty holding a job, his marriages had failed, and he had a very limited social circle.  

In this regard, a VA examiner in 2006 declined to render a diagnosis of malingering, stating that the exacerbation of the Veteran's presentation could be due to a personality disorder.  The examiner stated the presence of a stressor could not be ascertained within the clinical interview and that the "diagnosis given of PTSD assumes that the stressors were present even in the light of the falsified documents."  Similarly, the recent VA examiner noted that despite this same controversy, the Veteran had been consistently diagnosed with and treated for PTSD, and specifically found that the Veteran's employment limitations and social isolation were a consequence of his PTSD.  

For the reasons detailed above, the Board concludes, after reviewing all evidence of record, that the evidence as to the Veteran's claim is in equipoise.  Accordingly, with the favorable resolution of doubt in favor of the Veteran service connection for PTSD is warranted. 

Because of the favorable outcome of this appeal, no discussion of any compliance or failure to comply with the duties to notify and assist a claimant, as mandated by the VCAA, is required.  







(Continued on the next page)


ORDER

Service connection for PTSD is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


